Citation Nr: 1224109	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1943 to September 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In March 2012, VA obtained a Veterans Health Administration (VHA) opinion pertaining to the issue on appeal.  In April 2012, the appellant was provided with a copy of the VHA opinion and informed of the fact that she could submit evidence or argument in response to the document.  In June 2012, the appellant submitted written argument and also indicated that she did not waive RO review of the evidence.  The appellant requested that the issue on appeal be remanded for consideration of the new evidence in the first instance.  Based on the above, the Board finds the issue on appeal must be remanded to the RO/AMC to allow it to consider the newly submitted evidence.  

The Board further notes that the appellant has not been fully informed of the evidence necessary to substantiate her claim as set out under the Veterans Claims Assistance Act of 2000 (VCAA).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310, VCAA notice must include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  A review of the claims file demonstrates that the appellant was sent a duty to assist letter in July 2007 but this letter did not include any of the information required to be sent to the appellant under Hupp.  Thus, the Board finds that remand is required so that the appellant can be provided with a new VCAA notice letter that complies with the Court's holding in Hupp. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a corrective VCAA notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death as outlined by the Court in Hupp v. Nicholson, 21 Vet App 342 (2007).  Specifically, the appellant should be informed of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on previously service-connected conditions; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the last adjudication of the claim) and legal authority.  

3.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the appellant a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



